DETAILED ACTION
This office action is in reply to applicant communication filed on November 04, 2020.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-13 and 15-19 have been presented.
Claims 14 and 20 have been cancelled.
Claims 21 and 22 have been added.
Claims 1-13, 15-19, and 21-22 are pending. 

Response to Argument
Applicant’s arguments filed on November 04, 2020 with respect to the 35 USC 102/103 rejections of independent claims 1, 8, and 15 have been fully considered but they are not persuasive.

Applicant’s arguments filed on November 04, 2020 with respect to the objection of claims 10, 14 and 20 have been fully considered and withdrawn due to the amendment made to claim 10 and cancelation of claim 14 and 20.

Applicant’s argues that the prior arts on record, Watson (US Pub. No. 2016/0311348), fails to teach the limitation of independent claims, “… monitoring authorized use of the set of resource by the passenger during a trip or session”. Examiner respectfully disagrees.

A review of the prior art of the record (Watson), corresponding to the above argued claim limitation reveals that the argued claim limitation is disclosed by the Watson reference as, (Paragraph 73 of Watson, passengers may wish to switch to another seat, and a vehicle crew member may cause the server 104 to revoke a previous authorization. Checking for revocation may be in the form of monitoring for a revocation message from the server 104 or an application running on the seat function controllers 140 or 150. Authorization is revoked, the software application 126 displays a message as indicated in block 422 to inform the passenger. Thereafter, the logic returns to wait for another pairing request in block 404. If authorization has not been revoked, the software application 126 continues to display controls and transmit commands as entered by the passenger). Examiner would point out that the broad but reasonable interpretation of the argued claim limitation, “… monitoring authorized use of the set of resource by the passenger during a trip or session”, could be checking if authorization to use of passenger seat function (i.e., the claimed set of resource) is revoked or not during the flight. The prior art of record (Watson) reveals examiner interpretation as, (paragraph 73 of Watson, the software application 126 continues to check if authorization has been revoked as indicated by decision symbol 420. On some flights, passengers may wish to switch to another seat (i.e., while flying/during a trip), and a vehicle crew member may cause the server 104 to revoke a previous authorization. Checking for revocation may be in the form of monitoring for a revocation message from the server 104 or an application running on the seat function controllers 140 or 150). Also Watson clearly discloses the meaning of passenger seat function as, (paragraph 36 of Watson, the present invention is directed to systems for pairing a personal electronic device of a passenger with a passenger seat, and controlling a seat function associated with that passenger seat. Referring to FIG. 1, a schematic diagram of one embodiment of a passenger seat pairing system 100 is shown. The system 100 comprises an on-board management system 102 which is configured to be installed in the vehicle 101. The on-board management system 102 is a computer system for operating various functions on the vehicle 101. For example, the on-board management system 102 may comprise an audio/video entertainment system, an on-board internet service system, and/or other on-board electronic system). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, 10-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson (US Pub. No. 2016/0311348).

	As per claim 1 Watson discloses:
A computer-implemented method to authenticate and monitor passengers comprising: (paragraph 65 of Watson, the system 300 may also be configured to authenticate the pairing of the personal electronic device 120 to the passenger seat 130a, such as by using the passenger manifest 109 and/or the electronic boarding pass 121 to verify the pairing).
Matching a passenger with a seat in a transport based on a name or identifier; (paragraph 14 of Watson, the system is configured to pair the personal electronic device to the particular passenger seat occupied by the passenger using an electronic boarding pass received by, and stored on, the personal electronic device. A boarding pass generally includes, or is associated with, a particular passenger seat of the passenger, such as a seat number or seat location, as well as passenger information such as the passenger's name, and travel information such as route number (e.g., flight number), departure date and time, destination, optically readable ticket code (e.g., QR code or bar code), passenger loyalty code or frequent flyer number, etc. In such case, the on-board management system is configured to receive pairing information from the personal electronic device via the wireless communication link, in which the pairing information includes a passenger seat identifier identifying the passenger seat of the passenger and a personal electronic device identifier identifying the personal electronic device).
Authenticating the passenger; (paragraph 65 of Watson, the system 300 may also be configured to authenticate the pairing of the personal electronic device 120 to the passenger seat 130a, such as by using the passenger manifest 109 and/or the electronic boarding pass 121 to verify the pairing).
the passenger seat functions 140 are associated with a passenger seat 301 and may include such functions as an entertainment system 141, a smart monitor 142, a lighting system 143, an attendant call system 144, a seat adjustment system 145, a food service system 146, telephony service 147, an air conditioning system 148, or other comfort or convenience function for a passenger. The device pairing application 126 includes a seat function control module which allows the passenger to select a particular seat function 140 from a menu of seat functions 140 to control. Upon selection of the desired seat function 140, the application 126 displays a user interface for the selected seat function 140. For example, for an entertainment system 141, the application 126 displays on the touchscreen display 127 of the personal electronic device 120 various control screens. For example, an entertainment options screen may display video programming (e.g., movies, television shows, etc.), and audio programming from which the passenger can select desired programming using the application 126 on the passenger's personal electronic device 120).
Monitoring authorized use of the set of resources by the passenger during a trip or session. (Paragraph 73 of Watson, passengers may wish to switch to another seat, and a vehicle crew member may cause the server 104 to revoke a previous authorization. Checking for revocation may be in the form of monitoring for a revocation message from the server 104 or an application running on the seat function controllers 140 or 150. Authorization is revoked, the software application 126 displays a message as indicated in block 422 to inform the passenger. Thereafter, the logic returns to wait for another pairing request in block 404. If authorization has not been revoked, the software application 126 continues to display controls and transmit commands as entered by the passenger).

Claims 8 and 15 are rejected under the same reason set forth in rejection of claim 1:

As per claim 3 Watson discloses:
passengers may wish to switch to another seat, and a vehicle crew member may cause the server 104 to revoke a previous authorization. Checking for revocation may be in the form of monitoring for a revocation message from the server 104 or an application running on the seat function controllers 140 or 150. If authorization is revoked, the software application 126 displays a message as indicated in block 422 to inform the passenger. Thereafter, the logic returns to wait for another pairing request in block 404).

As per claim 4 Watson discloses:
The method of claim 1, wherein the set of resources is a subset of all available resources on the transport. (Paragraph 48 of Watson, the passenger seat functions 140 are associated with a passenger seat 301 and may include such functions as an entertainment system 141, a smart monitor 142, a lighting system 143, an attendant call system 144, a seat adjustment system 145, a food service system 146, telephony service 147, an air conditioning system 148, or other comfort or convenience function for a passenger).

Claims 11 and 17 are rejected under the same reason set forth in rejection of claim 4:

As per claim 5 Watson discloses:
The method of claim 1, wherein a secure communication network is provided for communication between an endpoint that represents the seat and a ticketing system that provides passenger data. (Paragraph 45 of Watson, the device pairing software application 126 may require a user to provide log-in credentials (e.g., username and/or password), which the application 126 transmits to an internet web server system of the issuer. The web server system verifies the credentials, and only upon verification the web server system sends the electronic boarding pass 121 to the device pairing software application 126 on the personal electronic device 120).

Claims 12 and 18 are rejected under the same reason set forth in rejection of claim 5:

As per claim 6 Watson discloses:
The method of claim 1 further comprising resetting access to the set of resources at the conclusion of the trip or session. (Paragraph 79 or Watson, the server software application 126 monitors for when the trip or flight is complete as indicated in decision block 514. If the flight is completed, authorization for the pair is revoked in block 516. As discussed earlier, authorization is normally revoked when the trip or flight is complete and the seat is made available for another passenger).

Claims 13, 14, 19, and 20 are rejected under the same reason set forth in rejection of claim 6:

As per claim 10 Watson discloses:
The system of claim wherein the monitoring includes reporting unauthorize use by the passenger of the resources. (Paragraph 73 of Watson, if authorization is revoked, the software application 126 displays a message as indicated in block 422 to inform the passenger).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2, 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US Pub. No. 2016/0311348) in view of Nguyen (US Pub. No. 2017/0144071).

As per claim 2:
Watson teaches the method of authentication and pairing the personal electronic device 120 to the passenger seat using passenger information (see paragraph 65 of Watson) but fails to disclose:
The method of claim 1, wherein the authenticating includes one or more of prompting the passenger with one or more security questions and verifying answers to the one or more security questions; biometric recognition; facial recognition; certificate recognition.
However, in the same field of endeavor,Nguyen teaches this limitation as, (paragraph 31 of Nguyen, the passenger may be associated with a mobile gaming device 116 used to play the game of chance. In one embodiment, the mobile gaming device 116 may be provided to the passenger. In another embodiment, the passenger may utilize his own mobile gaming device 116. The passenger may request to play a game of chance on the mobile gaming device 116. The passenger may also be authenticated and/or verified by including the passenger's username and password with the request. However, any other authentication and/or verification method may be used to authenticate and/or verify the user of the mobile gaming device such as biometric verification (i.e. voice recognition, retinal scan, fingerprint verification, and the like)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Watson and include the above limitation using the 

Claims 9 and 16 are rejected under the same reason set forth in rejection of claim 2:

Claims 7 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US Pub. No. 2016/0311348) in view of Mitevski (US Pub. No. 2017/0134385).

As per claim 7:
Watson teaches the method of authentication and pairing the personal electronic device 120 to the passenger seat using passenger information (see paragraph 65 of Watson) but fails to disclose:
The method of claim 1 further comprising disabling passenger use of the set of resources if suspicious activity is detected during the monitoring.
However, in the same field of endeavor, Mitevski teaches this limitation as, (paragraph 8 of Mitevski, the described technology also provides a multiple login prevention capability for the server. The multiple login prevention can be used to detect potentially suspicious sign-on scenarios and disable one or more active sessions when a suspicious sign-on is detected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Watson and include the above limitation using the teaching of Mitevski in order to secure the computing system by preventing suspicious user from accessing the system. 

Claims 21 and 22 are rejected under the same reason set forth in rejection of claim 7:

Conclusion
The prior art made or record and not relied upon is considered pertinent to applicant’s disclosure is Ricci (US Pub. No. 2017/0068438). Ricci disclose the methods and systems for a complete vehicle ecosystem are provided. Specifically, systems that when taken alone, or together, provide an individual or 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESHOME HAILU whose telephone number is (571)270-3159.  The examiner can normally be reached on M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571) 272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/TESHOME HAILU/Primary Examiner, Art Unit 2434